COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-09-037-CV



IN RE CURTIS E. LEWIS	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus and is of the opinion that relief should be denied.
(footnote: 2) 
 Accordingly, relator’s petition for writ of mandamus is denied.



PER CURIAM





PANEL:  MEIER, DAUPHINOT, and GARDNER, JJ. 



DELIVERED:  February 25, 2009 

FOOTNOTES
1:See
 Tex. R. App. P. 
47.4.


2:We have been informed by the trial court that relator has not requested that his 
“motion of request for evidence of discovery pursuant to rule 190.3” 
be set for hearing and that relator has not submitted the required notice of hearing.  
See
 
Tarrant Cty. (Tex.) Loc. R.
 4.04(2).